Per Curiam,
Whether the defendant’s conduct in lowering the lamp or leaving it in charge of a boy while the wires were down was negligent, was a question for the jury. There could be no custom of the defendant which would excuse it for exposing the public to what the jury should find was unnecessary danger.
The question of proximate cause was also for the jury. The fact that the horse was going at a rapid pace was not so unprecedented that the jury might not fairly find that the defendant was bound to anticipate and look out for it, and that the chain of events was continuous up to the injury to plaintiff.
As to the plaintiff’s alleged contributory negligence, a pe*595destrian is not necessarily negligent if he leaves the sidewalk and crosses the street at other than the regular crossings. In so doing he may encounter risks that he would not on the sidewalk, but unless they are manifest it is for the jury not the court to say that his act was negligent.
Judgment affirmed.